Citation Nr: 1612031	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.	Entitlement to a rating in excess of 30 percent for sinusitis prior to June 3, 2015, and in excess of 50 percent as of June 3, 2015.

3.	Entitlement to a compensable rating for allergic rhinitis.

4.	Entitlement to a rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, during the Vietnam Era, and from August 1974 to September 1991, during Peacetime and the Gulf War era.

This appeal comes to the Board of Veterans' Affairs (Board) from February 2007, June 2008, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In March 2012, November 2013, and May 2015, the Board remanded claims for further development.

The issues of entitlement to: service connection for a psychiatric disability, to include PTSD and anxiety disorder; a rating in excess of 30 percent for sinusitis prior to June 3, 2015, and in excess of 50 percent as of June 3, 2015; a rating in excess of 0 percent for allergic rhinitis; and a rating in excess of 20 percent for lumbar strain, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

With respect to the psychiatric disorder claim, the Virtual file indicates that the Veteran underwent a PTSD VA examination in April 2012.  However, as the Board indicated in its November 2013 remand, that examination was incomplete.  Specifically, the Board found that the April 2012 VA examination did not adequately discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of his psychiatric disability.  The Board found that the examiner also dismissed the statements of the Veteran's wife indicating signs of depression since his tour in the Republic of Vietnam.  Furthermore, the Board noted that an earlier January 2011 VA examination indicated a diagnosis of anxiety disorder.

In response to the Board's November 2013 remand, the same examiner from April 2012 provided an addendum medical opinion in December 2013, reaffirming her April 2012 opinion.  Since the December 2013 addendum medical opinion was not in the record at the time, the Board remanded the case again in May 2015, directing that the December 2013 addendum medical opinion be associated with the record. 

The Board has now reviewed the December 2013 addendum medical opinion and finds that it is incomplete as well.  The addendum medical opinion does not satisfy the Board's November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner, after review of the Veteran's claims file and medical records, found no evidence of psychiatric complaints, finds, nor treatment prior to military service, during military service, nor within one year of military service. The examiner noted that the Veteran worked until 2003. 

Regarding the statements of the Veteran's wife describing his depressive symptomatology (emotional state had declined), the December 2013 VA examiner noted that his wife was unable to give history information of specific dates and details of the Veteran's symptoms progression.  The examiner indicated that she could not furnish any opinion regarding the Veteran's previous anxiety disorder diagnosis, although she felt it worth mentioning that symptoms of anxiety can be present in people with depression.

In a February 2016 Post-Remand Brief, the Veteran's representative claimed that the December 2013 VA examiner failed to provide the requested opinion as to whether the [Veteran's] depressive disorder and previously diagnosed anxiety disorder were at least as likely as not the result of active military service.  As such, the representative argued that the issue of service connection for an acquired psychiatric disorder is again not ready for appellate review.  The Board agrees, and thus finds that an opinion is still needed as to whether the January 2011 diagnosed anxiety disorder is related to the Veteran's active service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Veteran's claim file should be provided to a different examiner from the one who provided the December 2013 addendum medical opinion, for a more complete rationale that better addresses the lay statements of the record and an opinion on the etiology of the anxiety disorder, in compliance with the November 2013 remand.  See Stegall, 11 Vet. App. 268, 271 (1998). 

With respect to the sinusitis and rhinitis claims, the Virtual file indicates that the Veteran underwent a VA examination for sinusitis and rhinitis on April 12, 2013.  However, a copy of the actual April 12, 2013 VA examination report is not associated with the record.  VA medical reports (dated November 18, 2013) from the San Juan VA Medical Center (VAMC) reference the April 12, 2013 report with a caption reading "You may not VIEW this Completed C&P DBQ SINUSITIS, RHINITIS AND OTHER CONDITIONS."  Without a copy of the medical opinion, the Board is without a complete record to issue a decision on these matters.  Thus, a remand is warranted to obtain a copy of the April 12, 2013 VA examination for sinusitis and rhinitis and associate it with the record.

Similarly, with respect to the lumbar strain claim, the Virtual file indicates that the Veteran also underwent a VA examination for the lumbar strain on April 16, 2013.  Moreover, the Virtual file also indicates that an independent medical opinion on the Veteran's lumbar strain was provided on April 26, 2013.  However, copies of the actual April 16, 2013 and April 26, 2013 VA examination reports are not associated with the record.  VA medical reports (dated November 18, 2013) from the San Juan VAMC reference the April 16, 2013 and the April 26, 2013 reports with a caption reading "You may not VIEW this COMPLETED C&P DBQ BACK (THORACOLUMBAR SPINE) CONDITIONS."  Without a copy of the medical opinions, the Board is without a complete record to issue a decision on this matter.  Thus, a remand is warranted to obtain a copy of the April 16, 2013 and April 26, 2103 VA examinations for the lumbar strain and associate them with the record.

Lastly, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from November 2015 to the present.

2.  After completing directive #1, obtain a VA psychiatric medical opinion from an examiner other than the one who provided the April 2012 VA examination and subsequent December 2013 addendum medical opinion.  The examiner must review the claims file and that review should be noted in the report.  

The examiner must provide an opinion as to whether the Veteran's depressive disorder and previously diagnosed (January 2011) anxiety disorder are at least as likely as not (50 percent or greater probability) the result of active military service.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

3.  Obtain the April 12, 2013 VA examination reports for sinusitis and rhinitis and associate them with the record.

4.  Obtain the April 16, 2013 and April 26, 2013 VA examination reports for the lumbar strain and associate them with the record.

5.  Then readjudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow adequate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

